DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by, Cho et al. (US Publication 2016/0142954 A1).
In regards to claims 1 and 12, Cho et al. (US Publication 2016/0142954 A1) teaches, a method for use in aggregation between a Wireless Wide Area Network,  (WWAN) and a Wireless Local Area Network, WLAN (WLAN), the method being performed by a network element of the WWAN (see figure 10 and paragraphs 77, 78 and 79, the aggregation is between an LTE and WiFi networks, and an LTE system entity such as an eNB or a MME make the modifications), the method comprising: deciding that an aggregation between the WWAN and the WLAN is to be performed for at least one bearer of at least one bearer associated with a specific user equipment, (UE) (see paragraph 79; Upon receiving the measurement report, the network (for example, the LTE system entity) determines whether routing information needs to be 
In regards to claims 2-3 and 13, Cho teaches, packet-level scheduling of the at least one bearer to be aggregated between the WWAN and the WLAN (see paragraph 79; QoS with respect to each bearer or a flow of bearers (QCI: quality class identifier, ARP: allocation and retention priority, bit rate of traffic per bearer, bit rates of traffic per group of bearers)) and wherein the packet-level scheduling comprises determining, for each data packet, whether the data packet is to be transmitted over the WWAN or the WLAN (see paragraph 79; whether routing information needs to be modified based on QoS with respect to each bearer or a flow of bearers; see paragraph 80; routing modify request information may include EPS bearer IDs whose routing information is to be modified, flow IDs whose routing information is to be modified, a routing type (U-plane aggregation/segregation) of each EPS bearer/flow, a routing rule (transmission ratio, transmission RAT=cellular or WiFi) with respect to each EPS bearer/flow, etc; Note that EPS stands for evolved packet system).
In regards to claim 4, Cho teaches, wherein the determining, for each data packet, whether the data packet is to be transmitted over the WWAN or the WLAN is based on information related to a load of WWAN radio cells and WLAN radio cells (see paragraph 9; the handover is determined based on at least one of a quality of service (QoS) information, load information about the primary RAT system and secondary RAT system and see paragraph 69; elements of systems affecting a change in routing information (e.g., flow ID, routing type/rule) may include load (cellular/WLAN)).
In regards to claims 5 and 14, Cho teaches, for each one of the at least one bearer being to be aggregated between the WWAN and the WLAN: mapping the set of WWAN QoS attributes for each bearer in the WWAN with corresponding WLAN QoS 
In regards to claims 6 and 15, Cho teaches, wherein the information related to the mapping comprises at least one of: a Logical Channel Identifier (LCJD) for each one of the at least one bearer identified to be aggregated between the WWAN and the WLAN (see paragraph 68; the U-plane separation-related information may include EPS bearer IDs to which U-plane separation has been applied. Here, a different ID (e.g., E-RAB ID, DRB ID, LCID); see paragraph 86 with respect to the EPS bearer ID, the LTE system entity may additionally or transmit any other ID (e.g., E-RAB ID, DRB ID, LCID) 
In regards to claims 7 and 16, Cho teaches, wherein the information related to the determined set of WWAN QoS attributes additionally comprises at least one of: a LCID for each one of the least one bearer to be aggregated between the WWAN and the WLAN (see paragraph 68; the U-plane separation-related information may include EPS bearer IDs to which U-plane separation has been applied. Here, a different ID (e.g., E-RAB ID, DRB ID, LCID); see paragraph 86 with respect to the EPS bearer ID, the LTE system entity may additionally or transmit any other ID (e.g., E-RAB ID, DRB ID, LCID) mapped to the corresponding EPS bearer ID in a substituted manner)); and an ID of the specific UE to which the each one of the least one bearer to be aggregated between the WWAN and the WLAN belongs.
In regards to claims 8 and 17, Cho teaches, transmitting, to the network element of the WLAN, a data packet along with a LCID and an ID of the specific UE (see paragraph 127 as for the flow ID, the UE and the P-GW in the 3GPP system share traffic flow description information (e.g., source and destination IP address and port numbers and the protocol information) as traffic flow template within protocol configuration options; see paragraph 129; the eNB and the UE generate a radio bearer for the corresponding dedicate EPS bearer. It includes the EPS bearer ID for EPS bearer for modifying routing information, flow ID for flow for modifying routing information, a routing type which indicates simultaneous transmission type to be 
In regards to claims 9 and 18, Cho teaches, a method for use in aggregation between a Wireless Wide Area Network (WWAN) and a Wireless Local Area Network (WLAN), the method being performed by a network element of the WLAN (see figures 6 and 7 and see paragraph 59, the transmission to and from the UE via WLAN access gateway (WAG) and see figure 5 and paragraph 55, each AP is connected to the WAG and from figure 6, the WAG is connected to the PG-W), the method comprising: receiving, from a network element of the WWAN, information related to a determined set of WWAN Quality of Service (QoS) attributes for at least one bearer to be aggregated between the WWAN and the WLAN (see paragraph 80; the LTE system entity transmits routing modify request including following information to P-GW(s) corresponding to the determined PDN(s) (1030). The routing modify request information may include EPS bearer IDs whose routing information is to be modified, flow IDs whose routing information is to be modified, a routing type (U-plane aggregation/segregation) of each EPS bearer/flow, a routing rule (transmission ratio, transmission RAT=cellular or WiFi) with respect to each EPS bearer/flow); and using the 
In regards to claims 10 and 19, Cho teaches, wherein the information related to the determined set of WWAN QoS attributes additionally comprises at least one of: a Logical Channel Identifier (LCID) for each one of the at least one bearer to be aggregated between the WWAN and the WLAN (see paragraph 68; the U-plane separation-related information may include EPS bearer IDs to which U-plane separation has been applied. Here, a different ID (e.g., E-RAB ID, DRB ID, LCID); see paragraph 86 with respect to the EPS bearer ID, the LTE system entity may additionally or transmit any other ID (e.g., E-RAB ID, DRB ID, LCID) mapped to the corresponding EPS bearer 
In regards to claims 11 and 20, Cho teaches, for each one of the at least one bearer to be aggregated between the WWAN and the WLAN: wherein using the information related to the determined set of WWAN QoS attributes to determine a WLAN QoS attribute comprises mapping the WWAN QoS attributes for each bearer with corresponding WLAN QoS attributes in the WLAN (see paragraph 136; a routing rule which indicates U-plane separation rule to be modified (switch RAT), QoS mapping information; see paragraph 137 the QoS mapping information may include, when mapped to an existing bearer in which data transmission and reception is already performed through the cellular network, a source mapping EPS bearer ID for EPS bearer for modifying routing information and a target mapping EPS bearer ID for EPS bearer to be used for transmitting and receiving user data belonging to a corresponding the source mapping EPS bearer when routed to the cellular network, and in this case, when the target mapping EPS bearer ID is identical to the source mapping EPS bearer ID, the target mapping EPS bearer ID may be omitted. The QoS mapping information may include, when mapped to a newly generated default/dedicated bearer, the source mapping EPS bearer ID for EPS bearer for modifying routing information, and action code for generation of default/dedicated bearer, and the P-GW transmits a request for performing according to Action code to the MME).


Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive.  The applicant argues on page 4-5, “Cho is primarily concerned with the handing over of a UE from a primary radio access system to a target radio access system. Cho is only concerned with the aggregation of bearers in the U-plane to the extent that the aggregation affects the modification of the routing information needed for the handover. What Cho completely fails to disclose or suggest is a network element of the WWAN "deciding that an aggregation between the WWAN and the WLAN is to be performed for at least one bearer of at least one bearer associated with a specific user equipment (UE)".
However the examiner respectfully disagrees.  Cho teaches in paragraph 79, “Upon receiving the measurement report, the network (for example, the LTE system entity) determines whether routing information needs to be modified based on QoS with respect to each bearer or a flow of bearers (QCI: quality class identifier, ARP: allocation and retention priority, bit rate of traffic per bearer, bit rates of traffic per group of bearers) applied to U-plane aggregation owned by the corresponding general device, WiFi and LTE signal measurement results reported by the general device, and radio air/network load (1020). In this case, when it is determined that the routing information needs to be modified, the LTE system entity determines a routing type (=U-plane aggregation/segregation/switch) and a routing rule (transmission ratio, transmission RAT, switch RAT))”.  Thus, the determination to modify the routing information based on the QoS and apply the U-plane aggregation, read on the deciding as claimed.  Furthermore, in paragraph 57-58, Cho teaches, “When data flows are scenarios for simultaneous transmission may be classified into a user plane (U-plane) separation for the same data flow (or, bandwidth/U-plane aggregation) and U-plane separation for different data flows (or, bandwidth/U-plane segregation).  Figure 6 in Cho shows an example of IP flow that includes the U-plane aggregation.
The applicant also argues that Cho fails to teach, "transmitting, to a network element of the WLAN, information related to the set of WWAN QoS attributes for the at least one bearer to be aggregated between the WWAN and the WLAN" as recited in Claim 1 (and similarly in the other independent claims). This is simply not discussed in Cho. “
However Cho teaches, in paragraph 80, “the LTE system entity transmits routing modify request including following information to P-GW(s) corresponding to the determined PDN(s) (1030). The routing modify request information may include EPS bearer IDs whose routing information is to be modified, flow IDs whose routing information is to be modified, a routing type (U-plane aggregation/segregation) of each EPS bearer/flow, a routing rule (transmission ratio, transmission RAT=cellular or WiFi) with respect to each EPS bearer/flow”.  Thus, the transmission of the routing modification request that includes the bearers needed to be modified and the U-plane aggregation, reads on the transmission as claimed.
	Thus, the teachings of Cho’s as cited read on the limitations of the claims.  Furthermore, the applicant’s assertion the intention of Cho to concentrate on a 
Relevant Prior Art
	Prior art Ozturk et al. (US Publication 2015/0350952 A1) teaches with respect to figure 8, when the UE 502 is using RAN aggregation, the UE 502 may be connected to WLAN1 506. When the UE 502 is using steering based on RAN rules (e.g., NSWO) or for EPC connectivity, the UE 502 may be connected to either WLAN2 802 or WLAN1 506. The UE 502 may report this dual capability to the eNB 504. The eNB 504, in turn, may decide to use RAN aggregation or RAN rules to allocate APNs (which may consist of a plurality of bearers) or individual bearers between a 3GPP access network (e.g., LTE or HSPA) and a non-3GPP access network WLAN (e.g., WiFi). According to certain aspects, WLAN AP2 802 may be represented by a different SSID than WLAN AP1 504. Further, the UE 502 may be capable of only one WLAN connection or may be capable of WLAN connectivity to two WLAN networks. WLAN AP1 506 may be either collocated or non-collocated with the eNB 504 (see paragraph 82).  Furthermore, for WAN-WLAN aggregation and RAN rules interworking, the network may send an RRC procedure to the UE to inform the user of a network decision to serve one or more data bearers via RAN aggregation, such that data bearers may be served on either 3GPP access network (e.g., LTE or HSPA) or a non-3GPP access network WLAN (e.g., WiFi), or simultaneously on both via the same S1/S5/S8 bearer (see paragraph 84).
	Prior art Faccin et al. (US Publication 2015/0350954 A1) teaches, with respect to figure 6, an exemplary user plane 600 between a UE 602 and a RAN entity (e.g., a PGW or SGW) 604 for WLAN (e.g., Wi-Fi, LTE-U, etc.) to wide-area RAN (e.g., LTE, UTRAN, GERAN) aggregation using separate EPS bearers terminating at a RAN entity (e.g., a PGW or SGW), i.e., the UE transmits or receives packets on the bearers via a WLAN BS (e.g., a Wi-Fi AP or pico eNB) 606  (see paragraph 78).
Faccin also teaches with respect to figure 7, an exemplary user plane 700 between a UE and a RAN entity (e.g., a PGW or SGW) for WLAN (e.g., Wi-Fi, LTE-U, etc.) to wide-area RAN (e.g., LTE, UTRAN, GERAN) aggregation using separate EPS bearers terminating at the RAN entity (e.g., a PGW or SGW), with an additional LCID layer 702 to identify the EPS bearer to both the UE and the AP or eNB (see paragraph 81).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.